Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.       Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 10507478 Boomer et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the particulars of the injector assembly of the instant claims.  The body with the first and second compartments is the cartridge of the patented claims.  The forcing element is the receiving port for receiving compressed gas to drive the sealant mix.  The pressure is force/area.  These limitations meet the instantly claimed forcing element engaging the first and second compartments therefore.  The patented claims describe the mixing straw.  The gelled polyurethane and polyureas of the patented claims necessarily have some degree of resistance to degradation upon exposure to Jet A fuel, which meets the instant claim 1 limitation.  These compositions of the patented claims also necessarily have some degree of resistance to degradation upon exposure to phosphate ester based hydraulic fluid which falls within the scope of the instant claim 2.  The instant claims do not limit the amounts of resistance and exposure conditions.  See MPEP 2112.  The patented claim 25 requires clear cured sealant which falls within the scope of the instant claim 3.  The polyurethanes and polyureas of patented claims 52 and 53 having the hardnesses of patented claim 50 are elastomeric which requires more than the elasticity of the instant claim 4.  These adhesives of the patented claims give the limitations of the instant claims 4-6 and 8.  The polyisocyanate part of the polyurethane and polyurea adhesives of the patented claims 52 and 53 necessarily react with OH groups on the aluminum surface which result from reaction of ambient moisture with the aluminum.  These surface OH groups give covalent bonds between the aluminum substrate and polyurethane or polyurea two part adhesives which necessitates bond strengths of the instant claim 7 broad range.  Two component polyurethane or polyureas of the patented claims having the viscosities of patented claims 55 and 56 which give the cured properties of the patented claims necessarily give tensile strengths in the broad range of the instant claim 9.  Polyurethane and polyureas of the patented claims are not expected to be adversely affected by salt fog.  The patented claims are therefore expected to meet the limitations of the instant claim 10.  The above discussions apply to the instant claims 11-14 also.

4.       Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11059991 Busby et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented assembly for use with a spray gun recites the particulars of the spray gun including the instantly claimed first and second compartments and fluids.  The components engage a spray gun which requires attachment to the spraying force which falls within the scope of the instantly claimed forcing element engaging the first and second compartments.  The patented claims also recite the instantly claimed mixing straw limitations.  The patented claim 1 recites the instantly claimed Jet A fuel and phosphate ester based hydraulic fluid resistances.  The patented claim 1 recites the clearness of the instant claim 3.  The patented claim 6 recites the limitations of the instant claims 4 and 6.  The patented claim 2 recites the limitations of the instant claim 5.  The patented claim 3 recites the limitations of the instant claim 8.  The patented claim 5 recites the limitations of the instant claim 9.  The compositions of the patented claims having the limitations of the claims discussed above are also expected to necessarily have the properties of the instant claim 10 because cured compositions having the above limitations and chemical resistance which are polyurethanes and polyureas are not expected to be affected much by salt fog.  See MPEP 2112.  The above discussed limitations of the patented claims also meet the instant claims 11-14.

5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.     Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2011/0036947 Knight in view of US Pat. Application Publication No. 2007/0231047 Parks et al.

Regarding claims 1, 2, and 11:

Knight discloses a clear coating for coating aircraft which is made by mixing an aliphatic methacrylate and a curing agent. The clear coat passes the SKYDRYOL test which implies that it has the instantly claimed resistance to at least one of a phosphate ester based hydraulic fluid, a mineral-based hydraulic fluid or a synthetic hydrocarbon based hydraulic fluid and also resistance to Jet A fuel. The instant specification, paragraph [13] shows the prior art SKYDRYOL to be a phosphate ester based hydraulic fluid. The prior art resistance to SKYDRYOL therefore gives the instantly claimed resistance to at least one of a phosphate ester based hydraulic fluid, a mineral-based hydraulic fluid or a synthetic hydrocarbon based hydraulic fluid and also resistance to Jet A fuel. See Knight, the abstract and paragraphs [0002], [0006], noting that the isocyanurate and aliphatic methacrylate resin with OH groups gives a polyurethane, [0015], noting the OH groups, [0018], noting that the polyester with the prior mentioned polyacrylate creates a polyacrylate/polyester polyurethane hybrid coating, and [0022], noting the polyisocyanates. Knight, paragraphs [0024]-[0026] describe the SKYDROL resistance. The coating of Knight may be applied by spraying. See Knight, paragraph [0031].

The protection of the airplane by the coating of Knight makes the coating a sealant because it seals out the oxidizing compounds, attacking chemicals, hydraulic fluids, and fuels.

Parks discloses paint sprayers, i.e. injectors, containing cartridges with first and second compartments for the parts of two part coating compositions. See Parks, Fig. 1 and paragraphs [0003] and [0032], noting the multi-component cartridges. The static mixer nozzle 9 falls within the scope of the mixing straw of the instant claims and its engagement of the instant claims. The entirety of Fig. 1 of Parks shows the spray gun features of the instant claims in which the instantly claimed injector assembly is required to operate. The spray guns of Parks are for industrial, large scale painting. See the last sentence of Parks, paragraph [0031].

Knight is silent regarding the particulars of the sprayers used to apply their coatings.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to apply the coatings of Knight from the instantly claimed injector assemblies because Knight discloses applying their coatings from unlimited sprayers, which encompass spray guns using the instantly claimed cartridge assemblies, Parks discloses sprayers, i.e. injectors, containing cartridges of the instant claims, and placing the components of the paints of Knight in the cartridges of the sprayer of Parks would have allowed one to have the benefits of spraying the composition of the sprayer of Parks coupled with the benefits of the composition of Knight.  The instant claims 1, 2, and 11 are therefore made obvious by Knight in view of Parks.

Regarding claim 3:

The compositions of Knight do not require pigment and filler and are therefore expected to be clear according to the instant claim 3.

Regarding claims 4-14:

The properties of the instant claims 4-14 are properties of the applied and cured coatings. These properties are dependent upon the amounts of the two components mixed and the curing conditions. Using low amounts of polyisocyanate at high humidity is expected to give lower curing. These relatively uncured resins are expected to be softer, removable, workable, and tough by some degree of workable and tough.  Using higher amounts of polyisocyanate and curing in high ambient moisture is expected to give more elastic cured products.  The instant claims 4-14 are directed to the injector assemblies containing the uncured components. The instant claims encompass the injector assemblies of Knight in view of Parks because the injectors of Knight in view of Parks can be used to give the properties of the instant claims 4-14 by adjusting curing conditions independently of the cartridges of the injectors.

7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762